Decree reversed on the facts and matter remitted to the Surrogate’s Court, with directions to enter a decree allowing the claim, on the ground that the evidence establishes that the services performed by the claimant were performed under a contract with the testator as alleged in the claimant’s claim, and that the finding of the surrogate to the contrary is against the weight of the evidence. All concur, except Sears, P. J., and Edgcomb, J., who dissent and vote for affirmance on the opinion of Bird, S. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.